NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3115-18

IN THE MATTER OF BRANDI
L. HUNT, MOUNTAINVIEW
YOUTH CORRECTIONAL
FACILITY, DEPARTMENT OF
CORRECTIONS.
___________________________

                Submitted February 8, 2021- Decided March 12, 2021

                Before Judges Messano and Smith.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-3228.

                The Anthony Pope Law Firm, P.C. attorneys for the
                appellant (Annette Verdesco, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Mountainview Correctional Facility,
                Department of Corrections (Melissa H. Raksa,
                Assistant Attorney General, of counsel; Alexis F.
                Fedorchak, Deputy Attorney General, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Jonathan S. Sussman, on the statement in lieu of brief).

PER CURIAM
      Brandi Hunt was a thirteen-year veteran Senior Corrections Officer (SCO)

with the Department of Corrections (DOC) at the Mountainview Youth

Correctional Facility.   She was terminated from her employment after an

administrative hearing for conduct unbecoming an employee, among other

disciplinary charges. The Civil Service Commission upheld the termination.

Hunt appealed.

                                           I.

       On December 15, 2017, DOC internal affairs received information from

a confidential informant reporting Hunt was in an inappropriate relationship

with inmate M.D. The informant stated that M.D. had attempted to terminate

the relationship, but that Hunt continued to call him from a specific telephone

number the informant was able to identify. Further investigation revealed there

were several thousand completed and uncompleted telephone calls and text

messages between Hunt and M.D.'s two telephone numbers.            During the

investigation, Hunt admitted to contacting M.D. outside of work via calls and

text messages, and that the calls were personal.

      Hunt also admitted she knew M.D.’s parole status when she first

communicated with him and was aware of DOC policy prohibiting staff contact

with parolees, but she failed to report the communications to the DOC. She


                                                                        A-3115-18
                                       2
acknowledged she had received a copy of the DOC policy related to staff/inmate

overfamiliarity. During the investigative process, Hunt eventually revealed that

many of her calls to M.D.’s two phones were made to his girlfriend April,1 not

to him, because she had started a phone sex relationship with April.

        DOC suspended Hunt with pay for multiple DOC policy violations, set

forth below:

           1. conduct unbecoming an employee; and

           2. improper or unauthorized contact with an inmate; and

           3. undue familiarity with inmates, parolees, their families, or friends;

              and

           4. violation of administrative procedures and/or regulations involving

              safety and security; and

           5. violation of a rule, regulation, policy, procedure, order, or

              administrative decision.

        A departmental hearing on the preliminary notice of disciplinary action

charges took place. The hearing officer recommended termination. On April

24, 2018, Hunt was served with a final notice of disciplinary action removing

her from employment effective immediately.


1
    We use a fictional name, April, to protect the privacy of M.D.'s girlfriend.
                                                                            A-3115-18
                                         3
      Hunt appealed, and the hearing took place September 26-28, 2018, before

an administrative law judge (ALJ). DOC witnesses included investigator Patrick

Sesulka, and Major Michael White, a twenty-one-year employee with expertise

in DOC policies and procedures. Hunt testified, as did her longtime girlfriend,

Asha Jones, and her Mountainview supervisor, Jeffery Scott.

      Major White testified that DOC policy prohibits corrections officers from

contacting an inmate or parolee until one year after the inmate or parolee

completes their court-imposed sentences. He further testified that a corrections

officer may contact a parolee within the one-year period, but only with written

permission of the DOC.       Additionally, he stated that department policy

prohibited relationships of any kind between a corrections officer and an inmate

or parolee under the DOC’s Standards of Professional Conduct: Staff Inmate

Over Familiarity.

      Hunt testified. She admitted to conducting a phone sex relationship with

April. She was aware that April was M.D.'s girlfriend when she began the

relationship, and that M.D. was a parolee. The phone sex relationship lasted

through September and October 2017, and it ended when April demanded to

meet Hunt in person and Hunt declined. After Hunt attempted to end the

relationship, April became hostile and threatening.       Even when she was


                                                                         A-3115-18
                                       4
threatened by April, Hunt did not report those conversations to the DOC as

required. Hunt testified that one reason she did not report the conversations was

her concern about not revealing her sexual orientation to co-workers or inmates

at her workplace, which she perceived to be hostile to lesbians. A second reason

Hunt gave for not disclosing the relationship was her desire not to reveal it to

her longtime girlfriend, Jones. Presumably to explain her lapse in judgment,

Hunt testified to being overwhelmed, as she held a second job, cared for her sick

and elderly parents, and visited an incarcerated brother once a month.

      After an extensive hearing, the ALJ made credibility determinations and

found the following salient facts:

           1. Hunt admitted to numerous improper calls and texts with parolee

              M.D. and/or his girlfriend, including telephone sex with parolee

              M.D.'s girlfriend, April; and

           2. Hunt's conduct was governed by the DOC's personnel policy; and

           3. Hunt received training on the DOC's "undue familiarity" policy,

              which listed conversation with an inmate on a non-work-related

              issue as an example of "undue familiarity."

The ALJ balanced the mitigating factors Hunt offered at the hearing, including:

her lack of disciplinary history, her fear of April's aggressive behavior after the


                                                                            A-3115-18
                                        5
relationship ended, her desire to keep her sexual orientation private at work, and

her efforts to hold down two jobs while supporting her elderly parents and

incarcerated brother. The ALJ concluded Hunt’s conduct outweighed the

mitigating factors she presented. He found Hunt specifically violated numerous

DOC regulations and policies, and was guilty of conduct unbecoming a public

employee, N.J.A.C. 4A:2-2.3(a)(6), and other sufficient causes, N.J.A.C. 4A:2-

2.3 (12). The ALJ's initial decision recommended termination. On February 20,

2019, the Civil Service Commission (CSC) issued a final decision adopting the

ALJ's findings and conclusions and affirmed Hunt's removal.

      Hunt makes the following argument on appeal:

            The Civil Service Commission's Decision Dismissing
            Appellant's Appeal and Affirming the Administrative
            Law Judge's Decision Was Arbitrary and Capricious or
            Unreasonable and is Contrary to Law

                                       II.

      Our review of agency action is necessarily limited. We will not disturb an

agency's judgment unless the court finds it to be "arbitrary, capricious, or

unreasonable, or not supported by substantial credible evidence in the record as

a whole." In re Stallworth, 208 N.J. 182, 194 (2011) (citing Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)); Karins v. Atl. City, 152 N.J. 532, 540

(1998). We do not substitute our judgment for the agency's. In re Carter, 191

                                                                           A-3115-18
                                        6
N.J. 474, 483 (2007). This deferential review applies to disciplinary actions. In

re Herrmann, 192 N.J. 19, 28 (2007).

      In employee discipline proceedings, the agency need only "prove [its] case

by a preponderance of credible evidence." Beaver v. Magellan Health Servs.,

Inc., 433 N.J. Super. 430, 435 (App. Div. 2013) (citing Atkinson v. Parsekian,

37 N.J. 143, 149 (1962)). "[Where] substantial credible evidence supports an

agency's conclusion, a court may not substitute its own judgment for the

agency's even though the court might have reached a different result."

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)

(citing Clowes v. Terminix Int'l, 109 N.J. 575, 587 (1998); Henry, 81 N.J. at

579-80). Additionally, a presumption of reasonableness attaches to the actions

of administrative agencies. City of Newark v. Nat. Res. Council in Dep't of

Env'tl Prot., 82 N.J. 530, 539-40 (1980). We defer to the expertise of agencies

where substantial evidence supports the agency's determination.            In re

Stallworth, 208 N.J. at 194.

      "An employee may be subject to discipline for [c]onduct unbecoming a

public employee." N.J.A.C. 4A:2-2.3(a)(6). Conduct unbecoming refers to "any

conduct which adversely affects the morale or efficiency of the bureau [or]

which has a tendency to destroy public respect for municipal employees and


                                                                          A-3115-18
                                       7
confidence in the operation of municipal services." Karins, 152 N.J. at 554

(quoting In re Emmons, 63 N.J. Super. 136, 140 (App. Div. 1960)). "The need

for proper control over the conduct of the inmates in a correctional facility and

the part played by proper relationships between those who are required to

maintain order and enforce discipline and the inmates cannot be doubted."

Bowden v. Bayside State Prison, 268 N.J. Super 301, 305-06 (App. Div. 1993).

      The CSC adopted the findings and conclusions of the ALJ in his thorough

written opinion. There is sufficient credible evidence in the record to support

the Commission's final disciplinary actions. Hunt admittedly engaged in an

inappropriate relationship with the girlfriend of a parolee, in violation of several

DOC policies. She placed herself, her co-workers, and her employer in jeopardy

by exposing herself to potential retaliation at a DOC facility, where safety of the

inmates and employees must remain paramount. Her conduct jeopardized order

and discipline within the facility. Id. at 305-06.

      We do "not substitute [our] own judgment for the agency's even though

[we] might have reached a different result." Greenwood, 127 N.J. at 513. We

see no basis under our standard of review to disturb the CSC's final decision,

which carries a presumption of reasonableness. City of Newark, 82 N.J. at 539-

40. We affirm, relying upon the Commission's independent evaluation of the


                                                                             A-3115-18
                                         8
record, as well as its review and adoption of the ALJ's thorough initial decision.

Any additional arguments raised by Hunt that were not specifically addressed

lack sufficient merit to warrant discussion in a written opinion.        R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                           A-3115-18
                                        9